July 9, 2009 VIA U.S. MAIL AND EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attn: Mr. Daniel L. Gordon Branch Chief Re: SL Green Realty Corp. Form 10-K for the year ended December 31, 2008 Filed February 27, 2009 File No. 001-13199 Dear Mr. Gordon: Set forth below are responses to the comments of the staff (the "Staff") of the Securities and Exchange Commission (the "SEC") contained in your letter dated June 26, 2009 (the "Comment Letter") relating to the Annual Report on Form 10-K for the year ended December 31, 2008 (the "Form 10-K") filed by SL Green Realty Corp. (the "Registrant") on February 27, 2009, as amended.The headings and numbered paragraphs of this letter correspond to the headings and numbered paragraphs contained in the Comment Letter, and to facilitate your review, we have reproduced the text of the Staff's comments in italics below. Form 10-K for the year ended December 31, 2008 General 1. We note that you filed an amended 10-K and 10-Q on May 11, 2009 to provide revised disclosure and to restate your financial statements.Please advise us why you did not file a related Form 8-K with Item 4.02 disclosure.Please refer to Exchange Act Form 8-K CD&I 101.01, as applicable. We did not file a Form 8-K with Item 4.02 disclosure in connection with the restatement of our financial statements because no triggering event set forth in
